Citation Nr: 0807584	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-22 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for Alzheimer's 
dementia for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from February 2003 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.  The appellant, the surviving spouse of the 
veteran, appealed that decision to BVA, and the case referred 
to the Board for appellate review.  

In a decision issued in October 2005, the Board denied the 
issues of entitlement to accrued benefits and to service 
connection for the cause of the veteran's death.  The 
appellant then appealed the Board's decision regarding that 
claim to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in January 2007, the 
Court remanded the case to the Board for proceedings 
consistent with the Joint Motion for Remand (Joint Motion) 
filed in this case.  The case has since been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of the veteran's death in January 2002, he 
had a claim for service connection for Alzheimer's dementia, 
to include as secondary to service-connected pulmonary 
tuberculosis, still pending.

3.  The veteran did not have Alzheimer's dementia that was 
causally or etiologically related to service or to a service-
connected disability.  

4.  The veteran's death certificate shows that he died in 
January 2002, and the immediate cause of death was listed as 
acute myocardial infarction.

5.  At the time of the veteran's death, service connection 
had been established for pulmonary tuberculosis.

6.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.


CONCLUSIONS OF LAW

1.  The legal criteria for entitlement to accrued benefits 
have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310, 3.1000 (2007).

2.  The requirements for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the Board notes that the RO did provide the 
appellant with notice in July 2002, prior to the initial 
decision on the claims in February 2003 and April 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to substantiate her claims.  Specifically, the 
July 2002 letter indicated that the evidence must show cause 
of death; an injury, disease, or event in service; and, a 
relationship between the cause of death and the injury, 
disease, or event in service.  Additionally, the April 2004 
statement of the case (SOC) notified the appellant of the 
reasons for the denial of her application and, in so doing, 
informed her of the evidence that was needed to substantiate 
her claims.  The SOC also contained the laws and regulations 
pertinent to the appellant's claims for accrued benefits and 
for service connection for the cause of death.  

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the July 2002 letter indicated 
that reasonable efforts would be made to help her obtain 
evidence necessary to support her claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The appellant was also informed that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on her claims.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
July 2002 letter notified the appellant that she must provide 
enough information about the veteran's records so that they 
could be requested from the agency or person that has them.  
It was also requested that she complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that she would like VA 
to obtain on her behalf.  In addition, the July 2002 letter 
stated that it was the appellant's responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions and SOC of the reasons for the denial of 
her claims and, in so doing, informed her of the evidence 
that was needed to substantiate those claims.  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for accrued benefits and for service 
connection for the cause of the veteran's death, but she was 
not provided with notice of the type of evidence necessary to 
establish disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant on these 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the appellant is 
not entitled to accrued benefits or to service connection for 
the cause of the veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claims.  VA medical opinions were also 
obtained in March 2003 and November 2007.  VA has further 
assisted the appellant and her representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to the 
appellant's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.





I. Accrued Benefits


Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2007).  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date 
of death means evidence in VA's possession on or before the 
date of the beneficiary's (in the instant case, the 
veteran's) death, even is such evidence was not physically 
located in the VA claim folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4) (2007).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application."  See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all evidence 
necessary to adjudicate this claim has been obtained and is 
in the file.  The Board also notes that 38 U.S.C.A. § 5121(a) 
was amended effective December 16, 2003, to remove the two 
year limitation on the receipt of accrued benefits.  The 
amendment to 38 U.S.C.A. § 5121(a) is only effective, 
however, for deaths occurring on or after December 16, 2003.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).  The Board consequently finds 
that the appellant has not been prejudiced by the Board 
proceeding to decide her claim for accrued benefits without 
first notifying her of the above amendments, since the 
amendments do not apply to this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits.  The appellant 
has specifically contended that service connection should be 
granted for Alzheimer's dementia, to include as secondary to 
the veteran's service-connected pulmonary tuberculosis.  The 
Board does observe that the appellant submitted a statement 
on the veteran's behalf in July 2001 claiming entitlement to 
an increased evaluation for his service-connected pulmonary 
tuberculosis.  The Board notes that the veteran gave the 
appellant his power of attorney in December 1997.  A rating 
decision dated in November 2001 denied that claim, and the 
appellant submitted a notice of disagreement with that 
decision in January 2002.  However, in a January 2002 
statement from the veteran and his wife, it was clarified 
that he was actually seeking service connection for 
Alzheimer's dementia, to include as secondary to his service-
connected pulmonary tuberculosis.  The evidence shows that 
the veteran died thereafter in January 2002.  As such, the 
veteran had a claim for service connection for Alzheimer's 
dementia still pending.  

The appellant did file an application for accrued benefits 
within one year of the veteran's death.  However, as will be 
explained below, service connection for Alzheimer's dementia 
was not warranted.  As such, there were no unpaid benefits to 
which the veteran was entitled to at the time of his death.

The Board concludes that the veteran was not entitled to 
service connection for Alzheimer's dementia at the time of 
his death.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of such 
a disorder, and he did not seek treatment for Alzheimer's 
dementia for many decades following his separation from 
service.  Therefore, the Board finds that Alzheimer's 
dementia did not manifest in service or for many years 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest evidence of 
Alzheimer's dementia, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of Alzheimer's dementia is itself evidence which 
tends to show that the disorder did not have its onset in 
service or for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that Alzheimer's 
dementia manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
subsequent diagnosis of such a disorder to the veteran's 
military service.  As discussed above, the veteran did not 
have any complaints, treatment, or diagnosis of such a 
disorder in service or for many decades thereafter.  As such, 
there was no event, disease, or injury in service to which 
the veteran's Alzheimer's dementia could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  In fact, the veteran 
did not even allege that his Alzheimer's dementia was 
directly related to service, as he had instead claimed that 
it was secondary to his service-connected pulmonary 
tuberculosis.  Therefore, the Board finds that the veteran's 
Alzheimer's dementia did not manifest in service and was not 
causally or etiologically related to military service.

As to the veteran's claim that his Alzheimer's dementia was 
related to his service-connected pulmonary tuberculosis, the 
Board also finds that the more probative medical evidence of 
record does not support this contention.  Although the 
veteran had a current diagnosis of Alzheimer's dementia prior 
to his death and was service-connected for pulmonary 
tuberculosis, the more probative medical evidence has not 
established a relationship between these disorders.  In this 
regard, a VA medical opinion was obtained in March 2003.  The 
examiner indicated that he had reviewed the veteran's claims 
file, including the October 2001 statement from a private 
physician.  The examiner also cited several medical textbooks 
and indicated that the most important risks factors for 
Alzheimer's disease are old age and positive family history.  
He further commented that other etiologies should be excluded 
early in Alzheimer's disease, such as thyroid disease, 
vitamin deficiencies, brain tumors, drug and medication 
intoxication, chronic infarct, and severe depression.  The 
examiner then concluded that the veteran's Alzheimer's 
dementia was not likely secondary to the treatment he 
received for his service-connected pulmonary tuberculosis.  

An additional medical opinion was obtained by VA from a 
cardiopulmonologist in November 2007.  The examiner reviewed 
the veteran's claims file as well as medical literature.  He 
commented that there is no evidence that the veteran's 
Alzheimer's dementia had any relationship to his previous 
distant history of pulmonary tuberculosis.  In particular, he 
indicated that there was no evidence in the medical 
literature of delayed neurological damage or Alzheimer's 
disease from nutritional side effects of anti-tuberculosis 
medications.  It was noted that Isoniazide (Nydrazid) 
increases renal clearance of vitamin B-6 and binds to its 
active compound, Pyridoxal phosphate.  However, the examiner 
also stated that these effects are no longer existent once 
the Isoniazide is discontinued, as evidenced by reports of 
acute neurologic and psychiatric side effects with resolution 
of the symptoms after discontinuation of Isoniazide.  He 
further observed that there were no reports of delayed 
neurological or psychiatric effects.  Parenthetically, the 
Board notes that the veteran was not diagnosed with 
Alzheimer's dementia until many decades after his treatment 
for pulmonary tuberculosis.  

The Board does observe that a private physician submitted a 
statement, dated in October 2001, in which he observed that 
the veteran had been diagnosed with pulmonary tuberculosis 
two years after his separation from service and that 
nutritional support in the form of specific B vitamin 
administration was not performed during and after his anti-
tuberculosis therapy.  The physician also noted that the 
veteran was later diagnosed with Alzheimer's disease in 1996 
and that nutritional factors have been found to be of great 
importance with that disease.  In particular, he explained 
that it has long been advised to administer B-6 (pyridoxine) 
during the treatment of tuberculosis and that studies have 
shown how deficiencies in B-6 lead to elevation of 
homocysteine levels.  It was specifically noted that higher 
homocysteine levels are seen in Alzheimer's type dementia.  
Therefore, the private physician opined that there was 
sufficient material in the medical literature to support a 
contribution of the veteran's earlier tuberculosis and 
therapy to the development of his Alzheimer's dementia.  

Similarly, a professional counselor and geriatric care 
manager submitted a statement dated in January 2002 in which 
she indicated that the veteran was treated with Isoniazide 
(referenced as Nydrazid in earlier medical reports).  She 
also noted that the veteran had not received vitamin B 
therapy.  As such, she stated that these findings further 
substantiate a linkage between the veteran's treatment for 
tuberculosis and his later development of Alzheimer's 
dementia.  

The Board must assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).   The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
March 2003 and November 2007 VA examiners' opinions to be 
more probative.  The October 2001 private physician and the 
January 2002 professional counselor and geriatric care 
manager did not indicate that they had reviewed the veteran's 
claims file.  As such, their opinions rest on incomplete 
information.  Nor did they discuss the decades-long 
evidentiary gap between the veteran's treatment for pulmonary 
tuberculosis and his onset of Alzheimer's dementia.  In 
contrast, the March 2003 and November 2007 VA examiners 
offered their opinions based on a review of all of the 
evidence, including the October 2001 and January 2002 private 
opinions and the medical literature, and offered thorough 
rationales for the opinions reached that are clearly 
supported by the evidence of record.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinions from the March 2003 
and November 2007 VA examiners who had the benefit and review 
of all pertinent medical records and who provided a thorough 
rationale supported by the record.  Accordingly, service 
connection is not warranted on a secondary basis.  Therefore, 
the Board finds that a preponderance of the evidence was 
against the veteran's claim for service connection for 
Alzheimer's dementia.

Based on the foregoing, the Board concludes that the 
appellant is not entitled to any accrued benefits because the 
veteran was not entitled to service connection for 
Alzheimer's dementia at the time of his death.  Accordingly, 
the appellant's claim for entitlement to accrued benefits 
purposes must be denied.




II.  Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in January 2002.  The immediate cause of death 
was listed as an acute myocardial infarction with an onset 
one hour prior to his death.  There were no other significant 
conditions or underlying causes listed.  

At the time of the veteran's death, service connection had 
been established for pulmonary tuberculosis.  However, the 
medical evidence of record does not show that the veteran's 
service-connected pulmonary tuberculosis was a principal or 
contributory cause of his death.  The veteran's death 
certificate did not even mention pulmonary tuberculosis, and 
the medical evidence does not relate his acute myocardial 
infarction to his service-connected pulmonary tuberculosis.  
In fact, the November 2007 VA examiner, a 
cardiopulmonologist, indicated that there was no evidence in 
the medical literature to support a relationship between the 
veteran's acute myocardial infarction and his distant history 
of pulmonary tuberculosis and related treatment.  The 
examiner also noted that Vitamin B-6 deficiency related to 
the tuberculosis medication Isoniazide is transient with 
levels returning to normal once medication is stopped.  He 
stated there were no reports of delayed cardiac events 
related to transient Pyridoxine.  Therefore, the Board 
concludes that the veteran's service-connected pulmonary 
tuberculosis was not a principal or contributory cause of 
death.
 
In addition, the Board finds that the veteran did not have 
any cardiovascular disorder that that was causally or 
etiologically related to his military service.  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of such a disorder, and he did not 
seek treatment a cardiovascular disorder until many decades 
following his separation from service.  The Board finds this 
gap in time significant, and, as noted above with regard to 
the claim for service connection for Alzheimer's dementia for 
accrued benefits purposes, it weighs against the existence of 
a link between a heart disorder and his military service. Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that a 
cardiovascular disorder did not manifest in service or for 
many years thereafter.

In addition to the lack of evidence showing that a 
cardiovascular disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link the veteran's cause of death to his military 
service.  In fact, as noted above, there was no event, 
disease, or injury in service to which the veteran's death 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d at 1355-57.  As such, 
the Board concludes that the veteran's cardiovascular 
disorder did not manifest in service and was not causally or 
etiologically related to military service.  Therefore, the 
Board finds that a preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.


ORDER

Entitlement to service connection for Alzheimer's dementia 
for accrued benefits purposes is denied.

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


